Title: To Benjamin Franklin from James Hutton, 21 April 1780
From: Hutton, James
To: Franklin, Benjamin


Dear Sir
Queens Row Pimlico. 21. April 1780.
Our last year’s Voyage to & from Labradore was a safe one, the Eskimaux remain friendly, and our people at both Missions were well. Many thanks to you for the last year’s Passport, which I here return again, that you may be sure no ill use can be made of it by us. Our Captain Mugford is this year not in such a state of Health as to be able to perform the Voyage, so we take the Mate in his Room, He has beggd us if possible to get a Vessel with two masts, that in case one was damaged in hard weather, there might yet be a mast remaining, as in case of the Loss of the only mast, they might perish for want of succour in those unfrequented Seas. We have agreed to his Request & bought a small Brigg with two masts, very little bigger than the former, the Description of which, is, as under the Brigg, Amity, Captain, James Fraser, about 75 Tons, Square Stern’d, navigated by 7 men.

I Should be much obliged to you, if you would be so kind as to send another Pass according to the above Description, so that it may be here before the twentieth of May at latest.
We are all sorry for the Loss of Capt. Cooke. I hope the Papers that are on the way hither from Kamschatka will come safe.
I know not whether you could procure us a Spanish Pass, or whether I should apply to Mr de Sartine. I shall mention it to Him, who will probably forward this.
We had two old Persons at our Labradore Mission one, an old Lutheran Minister, a Dane, Drachardt by name, who had been a dozen years employd by the Danes in their Mission in Greenland, He in his Heroic way, though He had been many years retired to Hernhutt, as soon as He heard of a Mission to Labradore, dedicated his Life & Labours freely and eagerly to that Service, and ended his Days there after a chearful laborious Life, the other, was a Surgeon from Wurtemberg, very skilful & much respected in his own Country, his name was Waiblinger. These two old men died about the same time and were buried at the same time, as these were much loved by the natives, many of them, all that were near, were at the burying, and many of them lost their horrur for Death.
Since then, a younger man, born & bred among us has offerd his Service, to succeed Waiblinger, his name is Kriegelstein, Son of one of our first Brethren himself a Physician.

Mrs Hewson’s friend Mrs Dolly is well, and will lend me the last volume, newly published of my friends Papers.
I am Dear Sir your most obedient & obliged humble Servant
James Hutton

If there be no other way of sending the Passport in time & with certainty, it may be sent by the Post directed to me No. 10. Nevil’s Court Fetter Lane Fleetstreet. I have mentioned the 20th of May as the last Term, but it may be sent as much sooner as you please, if there be an opportunity. I hope Mr Wharton is well.
 
Addressed: Caro B. Fr.
Notation: Hutton 21. avril 1780
